Order entered January 22, 2020




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01083-CV

                 IN THE INTEREST OF D.N.P. AND A.E.P., CHILDREN

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-50742-2012

                                           ORDER
       Before the Court is appellee’s January 10, 2020 motion to substitute counsel. We DENY

the motion without prejudice to refiling a motion that complies with Texas Rule of Appellate

Procedure 6.5(d). See TEX. R. APP. P. 6.5(d).


                                                         /s/   ERIN A. NOWELL
                                                               JUSTICE